Citation Nr: 0531267	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-44 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disability.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post traumatic stress 
disorder.  

4.  Entitlement to service connection for headaches due to 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and J.G.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to October 
1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

Procedural history 

The veteran's original claim of entitlement to a low back 
disability was denied by the RO in June 1974.  The claim was 
denied again in a November 1982 rating action.  The veteran 
failed to appeal either decision.  In a January 1984 rating 
decision, the RO determined that new and material evidence 
sufficient to reopen the claim had not been submitted.  

In a July 1996 rating decision, the RO found that new and 
material evidence had not been received and declined to 
reopen the claim for service connection for a low back 
disability.  The RO also denied the veteran's claims for 
entitlement to service connection for hypertension, an 
acquired psychiatric disorder ("nervous disorder"), and 
headaches due to trauma.  The veteran perfected an appeal of 
the July 1996 rating action.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in January 1997.  A transcript of that hearing is 
associated with the claims file.  

Upon review of the April 2005 Supplemental Statement of the 
Case (SSOC), it appears that the RO reopened the claim of 
entitlement to service connection for a low back disability 
and denied it on the merits.  However, the question of 
whether new and material evidence has been received is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the claimant that may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for claim, making RO 
determination in that regard irrelevant.]  See also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board 
has a jurisdictional responsibility to consider whether it 
was proper for the RO to reopen a previously denied claim].  
The proper issue on appeal is, therefore, whether new and 
material evidence has been received which is sufficient to 
reopen the previously denied claim.

The issue of entitlement to service connection for headaches 
due to trauma is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Other matter

In a December 1998 rating decision, the RO denied entitlement 
to service connection for post traumatic stress disorder 
(PTSD).  The veteran filed a notice of disagreement in May 
1999 and a Statement of the Case (SOC) was issued in January 
2000.  The veteran did not file a substantive appeal.  In 
rating decisions dated in June 2003 and September 2004, the 
RO found that new and material evidence had not been 
submitted and declined to reopen the claim.  The veteran did 
not appeal those decisions.  

In this case, the issue of service connection for an acquired 
psychiatric disorder as addressed in the July 1996 rating 
decision is separate from the issue of service connection for 
PTSD.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  
In Ephraim, the Federal Circuit held that a claim based on 
the diagnosis of a new mental disorder constitutes a new 
claim when the new disorder had not been diagnosed and 
considered at the time of a prior Notice of Disagreement.  
The veteran's May 1996 service connection claim at issue in 
this case was specifically for anxiety.  PTSD was not claimed 
until December 1997.  Therefore, the issue on appeal is as 
listed on the title page.  If the appellant desires to renew 
a claim of service connection for PTSD, this should be 
communicated to the RO.


FINDINGS OF FACT

1. In an unappealed January 1984, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.  

2.  Evidence submitted since the January 1984 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim presented.

3.  Competent medical evidence does not indicate that 
hypertension occurred in service.

4.  Competent medical evidence does not indicate that an 
acquired psychiatric disorder occurred in service.


CONCLUSIONS OF LAW

1.  The January 1984 RO decision is final.  New and material 
evidence has not been submitted since the January 1984 rating 
decision, and the claim for service connection for a low back 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. § 20.1103 (2005).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In letters dated in November 2002 and August 2003, VA 
notified the veteran of his responsibility to submit evidence 
that supported his several claims.  These letters informed 
the veteran of what evidence was necessary to substantiate 
claims for service connection and reopening a claim based on 
new and material evidence.  The letter also suggested that 
the veteran submit any evidence in his possession.  By these 
actions, the veteran was notified of what evidence, if any, 
was necessary to substantiate his claims and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to her claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  The 
veteran's claim to reopen his claim based on new and material 
evidence to establish service connection for a back disorder 
was received in May 1996.  Consequently, the current appeal 
will be decided under the old version of § 3.156(a) as is 
outlined in the decision below.

The Board finds that the November 2002 and August 2004 
letters, the September 1996 SOC, and the October 1996, July 
1997, September 2004, and April 2005 SSOCs properly notified 
the veteran and his representative of the information and 
medical evidence, not previously provided to VA that is 
necessary to substantiate the claims, and properly indicated 
which information and evidence is to be provided by the 
veteran and which VA would attempt to obtain on his behalf.  

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disability.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual background

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
the January 1984 RO decision.

The evidence of record at the time of the January 1984 RO 
decision included service medical records and records of 
post-service treatment of the back.  

The veteran's service medical records show that a pilonidal 
cystectomy was performed in September 1966 with no 
complications or sequelae.  In November 1968, he was seen for 
complaint of back pain of several months duration.  The 
impression was low lumbar syndrome.  In July 1969, he was 
seen for complaints of soreness in the T5-7 area.  The 
impression was muscle strain.  Separation examination in 
September 1969 was negative for complaint or finding of any 
back problems.  

Private hospital records show that the veteran was seen in 
the emergency room in June 1972 with a history of having 
stooped over at home and injuring his back with inability to 
straighten up.  The diagnosis was acute muscular strain.  

In an April 1974 statement, D.B., D.O. noted that the veteran 
reported having had a pilonidal cyst removed in August 1966 
and reported having low back pain since then.  Examination 
revealed chronic low back strain.  

The RO denied the veteran's initial claim of entitlement to 
service connection for a low back disability in a June 1974 
rating decision.  In essence, the RO's decision was based on 
a finding that the evidence did not show that the current 
back disability, chronic low back strain, was related to 
service.  He did not appeal.  

Private treatment records show that the veteran was seen in 
June 1980 with a history of questionable arthritis of the 
back and neck for the past 6-8 years.  Additional private 
treatment records show continued complaint of and treatment 
for back pain.  In a May 1981 physical examination report, 
the examiner commented that the veteran had chronic back pain 
since 14 and had been followed by a neurosurgeon without 
objective findings to substantiate his subjective complaints.  

In November 1982, the RO again denied the claim or service 
connection for a low back disability.  The veteran did not 
appeal.  

In a January 1984 statement, R.B., D.O. reported seeing the 
veteran in August 1982 and that the veteran related a history 
of chronic low back pain beginning in 1970.  The veteran 
stated that the problem was due to the type of job he had in 
the service (i.e., heavy lifting, strenuous work in confined 
spaces and awkward positions).  Dr. R.B. stated that although 
it was "hard to pinpoint the exact cause of [the veteran's] 
low back dysfunction I feel his job during his service years 
carries great weight in the etiology of the problem."  

The veteran's claim was last denied by the RO in January 
1984.  The RO in essence determined that the evidence 
submitted since the last previous final decision in November 
1982 was insufficient to reopen the claim.  The claim was 
denied based on a lack of new and material evidence. The 
veteran was informed of that decision by letter from the RO 
dated in February 1984.  He did not appeal.

Subsequent to the February 1984 RO decision, additional 
evidence was submitted on behalf of the veteran, and is 
detailed below.

A November 1985 VA Statement of Patient's Treatment indicated 
that the veteran was seen in October 1985 with complaint of 
low back pain since 1967.  Additional VA medical records 
reflect continued treatment for back pain.  

In a February 1986 statement, J.J., a fellow serviceman, 
stated that he was stationed in England from 1967 to May 1970 
and that during this period the veteran worked for him for a 
short period of time.  J.J. indicated that to the best of his 
knowledge the veteran sustained a back injury and sought 
treatment at the base clinic.  The record also includes 
statements from family members, as well as the secretary for 
one of the veteran's physicians, attesting to the fact that 
he has had back pain since discharge from service in 1969 and 
that to the best of their knowledge the condition had its 
origin in service.  

In an April 1994 report, a VA examiner referred to the 
veteran suffering an intercurrent injury in January 1989 
while employed at a car dealership.  

In an April 1995 statement, Dr. T.C. noted that the veteran 
had been under his care since January 1995 and that during 
the course of treatment he became aware that the veteran 
suffered chronic pain secondary to a work-related traumatic 
back injury sustained six years earlier.  

A February 1996 VA medical record notes a history of 
"chronic LBP which has been getting worse since 1966 when 
[the veteran] was a crew chief & jumping down off of airplane 
wings ~ 5' feet high onto ground." 

In an April 1996 statement, Dr. D.D. diagnosed the veteran 
with failed back syndrome with sciatica.  The physician 
opined that the veteran's signs and symptoms were causally 
related to a work-related injury incurred in January 1989.  

In January 1997, the veteran and his uncle testified in 
support of his claim.  

Received in August 2004 were records from the Social Security 
Administration (SSA), including a June 2001 administrative 
decision finding that the veteran was disabled as of April 
21, 1994, due to multiple disabilities including severe 
chronic low back pain.  The records show that the veteran had 
stopped working in January 1989 after the work-related 
injury.  

In November 2004, a VA physician reviewed the claims file and 
provided a nexus opinion regarding the relationship between 
the veteran's degenerative disc disease of the lumbar spine 
and the in-service complaints and treatment.  The examiner, 
after consulting with other orthopedic examiners, opined that 
removal of a pilonidal cyst was not a precursor for 
degenerative disc disease.  The examiner concluded that the 
degenerative disc disease of the lumbar spine was more likely 
related to the 1989 accident than to the muscle strain 
treatment in service.  

Analysis

The unappealed January 1984 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection for a low back 
disability may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001).  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran's back 
disorder is related to his military service.

Upon review, the Board finds that while the above-described 
medical evidence may be considered "new" in that it was not 
of record at the time of the 1984 RO decision, it is not 
"material" because it does not demonstrate any relationship 
between the veteran's back condition and his military 
service.  A vast majority of the evidence either pertains to 
unrelated conditions or reflects current treatment and 
diagnoses of back conditions without any indication that a 
back condition was incurred in service.  In this regard, the 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).  Therefore, this evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

The Board recognizes that a November 1985 VA Statement of 
Patient's Treatment and a February 1996 VA medical record 
note include reported history of "complaint of low back pain 
since 1967" and of "chronic LBP which has been getting 
worse since 1966 when [the veteran] was a crew chief & 
jumping down off of airplane wings ~ 5' feet high onto 
ground."  However, these documents simply report the 
veteran's reported history that his back pain began in 
service and do not provide a nexus opinion.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ["[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."].

The Board notes that recent treatment records and medical 
opinions have attributed the veteran's current back problems 
to a work-related injury suffered in January 1989.  These 
records are clearly not supportive of the veteran's claim.  

In addition, the Board notes that insofar as the submitted 
lay statements and the veteran's January 1997 hearing 
testimony suggest a relationship between his current low back 
disability and service they are redundant and cumulative of 
contentions considered by the RO in 1984.  In this regard, 
the Board notes that laypersons do not possess the requisite 
level of medical expertise needed to render a competent 
medical opinion or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."  Upon review, the Board finds that none of the 
statements submitted in support of the veteran's claim is 
from a person with the requisite level of medical expertise.  

Consequently, because there is no competent medical evidence 
establishing that the veteran's low back disability is 
etiologically related to his military service, the new 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156 (2001).  Therefore, the Board finds that 
the veteran's attempt to reopen his claim of entitlement to 
service connection for a low back disability is unsuccessful.  
The recently submitted evidence not being both new and 
material, the claim of service connection for a low back 
disability is not reopened and the benefit sought on appeal 
remains denied.

Entitlement to service connection for hypertension.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2005).

Factual Background and Analysis

With respect to Hickson element (1), current diagnosis, there 
are current diagnoses of hypertension.

With respect to Hickson element (2), in-service incurrence, 
the service medical records do not disclose any complaints or 
clinical findings that were attributed to hypertension.  The 
records document blood pressure readings of 136/74 (entrance 
examination in April 1966), 110/82 (November 1968), 120/70 
(December 1968), and 130/72 (September 1969).  These blood 
pressure readings do not reflect hypertension as defined by 
VA.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 4.104, Diagnostic Code 7101(Note 1) (2005).  

There is no relevant medical evidence for approximately 12 
years after the veteran left service.  There is no indication 
that hypertension was diagnosed within a year of his 
separation from service.  The first reference to hypertension 
is in a May 1981 examination report from Dr. J.I. which noted 
that the veteran was taking Indural for high blood pressure.  

In short, there is no evidence showing that the hypertension, 
which was apparently initially documented in the early 1980s, 
had its onset during service or during the one-year 
presumptive period following the veteran's separation from 
service.  Accordingly, the Hickson element (2) has not been 
satisfied and the veteran's claim fails on that basis.  With 
respect to element (3), medical nexus, no competent medical 
nexus exists.  

The Board is aware that the veteran has not been afforded a 
VA examination in conjunction with his service connection 
claim.  The VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review of the record, the Board has concluded that a 
remand for physical examination of the veteran and/or a 
medical nexus opinion is not warranted.  As previously 
discussed, the service medical records do not reflect any 
elevated blood pressure readings or a diagnosis of 
hypertension.  In the absence of evidence of in-service 
incurrence of hypertension, referral for a medical nexus 
opinion is not necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Any medical opinion obtained would of necessity be 
based on the veteran's own statements as to what occurred 
during service.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

To the extent that the veteran is attempting to provide a 
nexus between his hypertension and his military service, his 
statements are not probative of a nexus between the condition 
and military service.  See Espiritu, supra; see also Voerth 
v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

In summary, Hickson element (1) has been met; however, 
Hickson elements (2) and (3) have not.  For the reasons and 
bases which have been expressed in detail above, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hypertension.  The benefit sought on appeal is accordingly 
denied.

Entitlement to service connection for an acquired psychiatric 
disorder,
other than PTSD.

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

Factual Background and Analysis

The Board initially notes a post-service diagnosis of alcohol 
dependence in sustained, full remission.  See the April 2004 
VA psychiatric examination.  It does not appear that the 
veteran is currently seeking service connection for this 
problem.  In any event, no compensation shall be paid if a 
disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2005); 
see also VAOPGPREC 2-97 (January 16, 1997).  Moreover, 
section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 
prohibits, effective for claims filed after October 31, 1990, 
the payment of compensation for a disability that is the 
result of a veteran's own alcohol or drug abuse.  The Board's 
analysis will accordingly focus on whether service connection 
is warranted for an acquired psychiatric disability, other 
than PTSD as he contends.

The April 2004 VA psychiatric examination reflects a 
diagnosis of mood disorder due to chronic pain with mixed 
anxiety and depression.  Hickson element (1), a current 
disability, is accordingly met.

With respect to Hickson element (2), in-service incurrence, 
service medical records reflect diagnoses of anxiety and 
chronic anxiety reaction in September 1968 and December 1968, 
respectively.  Hickson element (2) has therefore also been 
met.

With respect to element (3), medical nexus, there is of 
record no medical opinion which serves to link the veteran's 
psychiatric condition to his military service.  In fact, the 
April 2004 VA examiner stated that a medical opinion 
regarding whether the veteran's mood disorder was related to 
inservice treatment could not be rendered without conjecture 
or pure speculation because there was no direct evidence of 
such injury in service.  The Board is not permitted to engage 
in speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  See Winsett v. West, 11 
Vet. App. 420, 424 (1998) (physician's opinion in cause-of-
death case that list of conditions submitted by appellant 
might be related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just as 
likely that they could have another cause"), aff'd, 217 F.3d 
854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000); 

Although the veteran himself has ascribed his psychiatric 
disorder to service it is now well-established that a lay 
person without medical training, such as the veteran, are not 
competent to opine on medical matters such as diagnosis, date 
of onset or cause of a claimed disability.  See Espiritu, 
supra.  The veteran has presented no competent medical 
evidence in support of his claim.

Accordingly, the Board finds that Hickson element (3) has not 
been met.  Therefore, service connection for an acquired 
psychiatric disorder, other than PTSD, must be denied.


ORDER

New and material evidence has not been received with which to 
reopen a claim of entitlement to service connection for a low 
back disability.  The claim remains denied.

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, is denied.  


REMAND

Entitlement to service connection for headaches due to 
trauma.

The veteran contends that his headaches are the result of 
head trauma sustained in service.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury or of a service-connected 
disability; and (3) medical evidence of a nexus between the 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The record contains current diagnoses of headaches, and 
service medical records show that in March 1968 the veteran 
was observed for a possible brain contusion; however, no 
disease was found.  Under these circumstances, the Board 
believes that a medical nexus opinion is necessary in this 
case.  

The Board notes that documentation in the claims file 
reflects that the veteran refused a VA neurological 
examination scheduled in March 2004 because he felt the VA 
examiners were "prejudice against him, incompetent, etc. . . 
."  The Board notes that when a veteran fails without good 
cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 
3.655(a) (2005).  Good cause does not include alleged 
prejudice and/or incompetence on the part of the VA 
examiners.  VA regulations also address the consequences of a 
failure to report for a scheduled VA medical examination, and 
provide that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.

The Board feels that the veteran should be afforded another 
opportunity to report for a VA examination to determine the 
etiology of his headaches, with the understanding that a 
failure to cooperate may result in possible adverse 
consequences.  See 38 C.F.R. §§ 3.158, 3.655 (2005).

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
neurology examination to determine 
whether the claimed headaches are the 
result of head trauma sustained in 
service.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the 
physician.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
headaches are related to head trauma 
noted in service.  

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  Thereafter, the issue of entitlement 
to service connection for headaches due 
to trauma should be readjudicated.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a SSOC, which reflects 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


